Citation Nr: 1635320	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the head.

2.  Entitlement to service connection for neurocognitive disorder, claimed as secondary to residuals of a gunshot wound to the head.

3.  Entitlement to service connection to an acquired psychiatric disability, claimed as secondary to residuals of a gunshot wound to the head.

4.  Entitlement to service connection for seizures, claimed as secondary to residuals of a gunshot wound to the head.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The appellant served on active duty for training (ACDUTRA) from November 1994 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.  The May 2009 rating decision denied service connection for PTSD and dementia, and found that new and material evidence had not been submitted to reopen a previously denied claim of service connection for residuals of a gunshot wound to the head.  The June 2010 decision also denied service connection for seizures.  

In March 1997, service connection for residuals of a gunshot wound to the head was denied.  The appellant did not appeal, and the 1997 decision became final.  In April 2009, VA received service personnel records that were previously not of record.  These records indicate that the appellant's ACDUTRA ended on March 11, 1995.  As the appellant's claim was denied in March 1997 because it was thought that his ACDUTRA ended the day before, on March 10, the Board finds that these newly received service personnel records are pertinent to the gunshot wound residuals claim.  As explained in more detail below, under 38 C.F.R. § 3.156(c) (2015), because service department records have been received after the 1997 denial, the claim must be reconsidered without regard to finality of the prior decision.  The decision below therefore addresses this issue de novo.  

The Board notes that the appellant filed a claim of entitlement to service connection for PTSD.  However, the Board is re-characterizing it as a claim of entitlement for an acquired psychiatric disability, as there are diagnoses of other psychiatric disorders in the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disability and seizures, both claimed as secondary to the appellant's gunshot wound residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the head had their onset during a period of qualifying military service

2.  The appellant has neurocognitive disorder that is caused by residuals of a gunshot wound to the head.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the head were incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2015).

2.  The appellant has neurocognitive disorder that is proximately due to service-connected injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for residuals of a gunshot wound to the head, and neurocognitive disorder secondary to this disability.  The dispositive issue is whether he was still on ACDUTRA status at the time that he was shot in the head in the early hours of March 11, 1995.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a appellant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or any period of INACDUTRA during which the appellant was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves or Guard.  38 U.S.C.A. § 101(23)(A).

As noted above, under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(a)(1).  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. Id.  Here, outstanding and pertinent service personnel records were obtained after a March 1997 rating decision that denied service connection for residuals of a gunshot wound to the head.  Moreover, there is no indication that these records did not exist at the time of the prior denial or that the Veteran failed to provide sufficient information for VA to obtain them.  See 38 C.F.R. § 3.156(c)(2) (providing that the regulation does not apply in these limited circumstances).  Therefore, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the appellant's claim of entitlement to service connection for residuals of a gunshot wound to the head.

On March 10, 1995, the appellant finished advanced individual training at Fort Jackson, South Carolina, and drove home, apparently arriving that evening at 11:30 PM in Pickens, Mississippi.  Shortly thereafter, the appellant went with friends to the Connie Coach Light Inn for food.  He waited in the car while his friends went inside.  The appellant was shot in the head while he waited.  Law enforcement was called by the Methodist Hospital at 3:00 AM on March 11 after the appellant was taken there for treatment.  

Ultimately, a July 1996 line of duty determination found that the appellant was dismissed from ACDUTRA when he arrived home 11:30 PM on March 10, even though he was still on ACDUTRA pay status at the time that he was shot.  The Board notes that subsequent appeals concerning this determination were denied by the Army Physical Evaluation Board and the Army Physical Disability Agency.  The March 1997 rating decision denied service connection based on this ground.  

However, as part of the appellant's claim of entitlement to service connection for PTSD, the appellant's service personnel record file was sent to VA in April 2009.  These records clearly show that he was released from ACDUTRA on March 11, 1995, also earning the military occupational specialty of administrative clerk on that same day.  Inasmuch as these records show that the appellant was still on ACDUTRA status at the time he was shot, service connection for residuals of a gunshot wound to the head is warranted.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Moreover, the Board notes that a person proceeding directly to or from ACDUTRA is deemed to have been on ACDUTRA.  38 C.F.R. § 3.6(e).  As indicated in the Veteran's appeal with regard to the change in his line of duty finding with regard to this matter, Army regulations as well as federal case law provide that travel status continues during reasonably short stops at public facilities for meals.  In light of the above-cited service personnel records as well as the uniquely pro-claimant nature of the system for adjudicating claims for VA benefits, in which interpretive doubt is resolved in the Veteran's favor, and the benefit of the doubt doctrine, the Board cannot find that the appellant was not on ACDUTRA at the time he was shot.  Shinseki v. Sanders, 556 U.S. 396, 412 (2009); Brown v. Gardner, 513 U.S. 115, 118 (1994); 38 U.S.C.A. § 5107(b).  Entitlement to service connection for residuals of a gunshot wound to the head is therefore warranted, and the appellant is thus considered a Veteran.  See 38 U.S.C.A. § 101(2), (24) (defining a veteran as a person who served in the active military service, and defining active military service to include any period of ACDUTRA during which the individual concerned was disabled from an injury incurred in line of duty).

For the following reasons, the Veteran is also entitled to service connection for mild neurocognitive disorder.  Service connection is warranted for disability proximately due to service connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b).
 
The appellant underwent a comprehensive VA neuropsychological evaluation in December 2015.  The psychologist diagnosed the appellant with mild neurocognitive disorder due to traumatic brain injury.  She wrote that the appellant's neuropsychological profile and history is consistent with a diagnosis of mild neurocognitive disorder due to traumatic brain injury, and that it is probable that, given the resolution of his adjustment disorder, the appellant's present results are a valid representation of his cognitive status post severe penetrating traumatic brain injury.  As the evidence this reflects that the Veteran's neurocognitive disorder is proximately due to his service connected gunshot wound residuals, entitlement to service connection for this disability on a secondary basis is warranted.



ORDER

Service connection for residuals of a gunshot wound to the head is granted.

Service connection for mild neurocognitive disorder, secondary to service connected residuals of a gunshot wound to the head, is granted. 


REMAND

Remand is necessary on the appellant's remaining claims inasmuch as additional development is required.  

The appellant underwent a VA mental health examination in October 2009 where no disability was diagnosed, and the neuropsychological evaluation did not diagnose the appellant with anything other than the mild neurocognitive disorder, noting that the appellant's profile was not consistent with depression, and few symptoms of anxiety were endorsed.  However, a January 2016 mental health treatment record noted an impression of mood disorder due to general medical condition.  It is unclear whether the appellant has had a mental health disability other than his mild neurocognitive disorder since the February 2009 filing of his claim.  As such, an addendum opinion is required as to whether the appellant has had an acquired mental health disability during the period on appeal and, if so, whether it is related to his service or service connected gunshot wound residuals.  

The appellant's VA records note a history of seizures, although it is unclear when the last seizure occurred.  At the neuropsychological evaluation, he stated that he has experienced about 10 "strong" seizures during the past 20 years, and none since beginning the medication lamotrigine, which he appears to still take.  Accordingly, an examination is necessary to determine whether he currently has a seizure disability and, if so, whether it is related to his gunshot wound residuals.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Any outstanding mental health treatment records should also be obtained and associated with the claims file.  The most recent VA records are dated January 20, 2016.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any outstanding mental health records, to include VA records dated for the period after January 20, 2016.

2.  After the above is completed, provide the appellant's claims file to the examiner who provided the October 2009 VA mental health examination, if available, for preparation of an addendum opinion as to whether the appellant has had a mental health disability since the filing of his claim and, if so, whether that disability was incurred in service.  No additional examination of the appellant is necessary, unless the examiner determines otherwise.

The examiner is requested to address the following:

(a) Has the Veteran had a psychiatric disability since he filed his claim in February 2009?  

(b) If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability had its onset in service or is otherwise related to service?

(c)  If not, is it at least as likely as not that the Veteran's psychiatric disability was caused or aggravated by his service connected gunshot wound residuals or neurocognitive disorder?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the mental health disability by the service-connected disability.  

The examiner should provide a rationale for each opinion that takes into account all lay and medical evidence, to specifically include the January 2016 record noting mood disorder due to general medical condition.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any seizure disability, to include as secondary to his gunshot wound residuals.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should indicate whether it is at least as likely as not that any seizure disability was caused or aggravated by the appellant's service-connected residuals of gunshot wound to the head or neurocognitive disorder.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the seizure disability by the service-connected disease or injury. 

4.  Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claims remain denied, the appellant and her representative should be issued a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


